Exhibit 10.2

[g81461kji001.gif]

 

Allstate.

You’re in good hands.

 

September 29, 2009

 

 

Matthew E. Winter

9 Farnham Park
Drive Houston, TX
77024

 

 

Dear Matt:

 

We are excited about the prospect of you joining the Allstate team. The purpose
of this letter is to officially extend to you an offer to join Allstate as
President, Allstate Financial. The terms and conditions of this offer are
briefly outlined below and are contingent upon the successful completion of your
background check. We are pleased to offer you an excellent compensation and
benefits package, the most important elements of which are outlined below.

 

Base Salary

 

Your annualized base salary will be $600,000 ($50,000 per month) and will be
paid bi-weekly. Subsequent increases in base salary, generally awarded on an
annual basis, will be dependent on your performance and the performance of the
company.

 

Annual Incentive Compensation

 

In addition to your base salary, you will be eligible to receive incentive
compensation under our annual incentive program. In this program, you will be
eligible for an annual cash incentive award targeted at 125% of your base
salary. Individual incentive awards are designed to reward results for corporate
and personal performance. For 2009, your incentive award will be guaranteed at
the target award amount pro-rated based on your hire date and payable in cash by
March 15, 2010.

 

Additionally, subject to the terms and conditions of The Allstate Corporation
2009 Equity Incentive Plan, you will be eligible for annual awards of equity
equal to 350% of your base salary. A 350% award value is guaranteed for your
2010 grant subject to the approval of the Compensation & Succession Committee in
February 2010. Historically, equity has been granted in the form of stock
options and restricted stock units. Using a valuation formula, options are
generally awarded annually at the fair market value of the common stock on the
date of grant with the approval of the Board. The options generally have a ten
year term and vest in equal installments over a four year period starting on the
first anniversary date. The restricted stock units, which are based on market
value at the time of grant, generally convert in one installment four years from
the grant date and pay dividend equivalents in cash. Management is provided with
the opportunity to apply discretion to the annual award amount.

 

Signing Bonus - Cash

You will be eligible to receive a one-time signing bonus of $700,000, less
applicable withholdings, payable on the pay period closest to 30 days after your
date of hire. In the event that you voluntarily terminate your employment with
Allstate within 24 months of your date of hire, you agree to reimburse Allstate
within 30 days of the date of your termination, the entire $700,000 cash signing
bonus. Allstate may take such actions as are necessary to collect such amounts,
including but not limited to retaining any amounts otherwise payable to you at
the time of your termination, to the extent permitted by applicable law.

 

Allstate Insurance Company

2775 Sanders Road, Northbrook, IL 60062 847-402-0683 mprea@allstate.com

 

--------------------------------------------------------------------------------


 

Matt Winter Offer Letter

September 29, 2009

Confidential

 

 

 

Signing Bonus - Equity

 

In connection with your hire, you will receive a one time equity signing bonus
equal to $500,000 to be granted 65% in stock options and 35% in restricted stock
units. The stock options and the restricted stock units will be granted to you
on the first business day of the month following your date of hire. The stock
options have a ten-year term and vest in four equal installments starting on the
first anniversary of the date of grant. The option exercise price will be the
closing price of a share of Allstate stock on the date of grant. The restricted
stock units convert in one installment four years from the grant date and pay
dividend equivalents in cash.

 

Relocation Assistance

 

You will be eligible for a relocation package if you are employed with Allstate
through January 1, 2011. A lump sum payment to cover such items as travel,
lodging and meals for home finding, temporary living, and return trips, as well
as a relocation allowance to help with some of the expenses not covered under
the relocation policy will be paid no later than March 15, 2012. You will be
eligible for other relocation assistance including certain benefits related to
home sale assistance, finding and purchasing a home in the Chicago area, and the
packing and moving of your household goods, pursuant to the term of the policy
then in effect. An Allstate relocation representative will contact you to
provide complete details on the relocation benefits available to you and who
will provide relocation assistance. During the period you are maintaining your
home in Texas, you will be responsible for any expenses associated with your
living arrangements in Northbrook and your commute to and from Texas.

 

Vacation and Holidays

 

Allstate provides a Paid Time Off (PTO) bank to employees. Starting in 2010, you
will be eligible for up to 25 days of PTO on an annual basis. The PTO bank can
be used for vacation, personal matters, family illness and illness not covered
by the short term disability (STD) plan and is intended to provide you with
additional flexibility in planning your professional and personal life. In
addition to PTO days, you will receive Company holidays and miscellaneous time
off for events such as a funerals and jury duty. For 2009, your PTO bank of 19
days will be pro-rated based upon your date of hire.

 

Employee Benefits

 

You will have the opportunity to participate, subject to the express terms and
conditions of the respective plans, in a comprehensive package of benefit plans.
The following are offered: Medical, Dental, Vision, Employee Life Insurance,
Dependent Life Insurance, Accidental Death and Dismemberment (AD&D) Insurance,
Long Term Disability (LTD) Insurance, Health Care Flexible Spending Account,
Dependent Care Flexible Spending Account, Buying PTO Days, Group Critical
Illness, and a Group Legal Plan. You are eligible to participate in the medical
plan on your first day of employment if you enroll for coverage on a timely
basis. Coverage under the medical plan is not subject to pre-existing conditions
limitations.

 

As a Senior Management Team member, you will be entitled to an annual car
allowance of $13,560 ($1,130 per month). Additionally, other perquisites you are
entitled to will include financial planning services of up to $10,000 per year,
personal tax preparation services and executive physicals through the Allstate
Executive Health Management program. Change-incontrol benefits are provided
pursuant to an agreement to be presented to you upon hire.

 

 

 

You will also have the opportunity to participate in the Allstate Retirement
Plan and the Allstate

 

Page 2 of 3

--------------------------------------------------------------------------------


 

401(k) Savings Plan subject to the Plans’ terms and conditions. The Allstate
Retirement Plan is a pension plan that is funded by Allstate and provides
benefits at your retirement based on compensation and years of service with
Allstate under a cash balance formula. The Allstate 401(k) Savings Plan allows
eligible employees to make pre- and after-tax deposits to their 401 (k) savings
accounts. Participants may be eligible for a Company contribution on pre-tax
deposits of up to 5% of eligible compensation, based on a two-tiered formula.
The minimum amount the Company will contribute annually is 50 cents for each
dollar on the first three percent of eligible pre-tax compensation contributed
and 25 cents on the dollar on the next two percent of eligible pre-tax
compensation contributed. All Company contributions are made in the form of
Allstate stock and vest at the end of three years following your date of hire.

 

A complete benefits package will be sent to you for your review. Additionally,
you can visit our career website at www.allstate.iobs. All of our compensation
and benefit programs are subject to future modifications as appropriate to help
us continue to be competitive in the marketplace.

 

Matt, we know you will make a critical contribution to Allstate and enjoy a
challenging and rewarding career in the process. We want you to be a part of our
success and share in the rewards.

 

We are delighted to extend this offer to you, and we look forward to a favorable
reply. To confirm your acceptance of this offer of employment with Allstate
subject to its policies, please sign and date this letter and return it via fax
to Suzanne Sinclair at (847) 326-7639.

 

 

Sincerely,

 

 

Tom Wilson

 

 

ACCEPTED AND AGREED:

 

Name:

Matthew E. Winter

 

 

Signature:

/s/ Matthew E. Winter

 

 

Date:

October 2, 2009

 

 

 

 

 

 

Name:

Suzanne Sinclair

 

 

Signature:

/s/ Suzanne Sinclair, Director

 

 

Date:

September 29, 2009

 

--------------------------------------------------------------------------------